Citation Nr: 1731811	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a blood sugar disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  The Veteran's service includes service in the Republic of Vietnam wherein he received the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2011 the Veteran properly requested a hearing before the Board and subsequently withdrew that request in October 2014.  No hearing has been held in this case.

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.  Thus, as the Veteran has been diagnosed with multiple psychiatric conditions, the Board has re-characterized the issue as an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a prostate disability.

2.  The Veteran has not been diagnosed with a blood sugar disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2016).

2.  The criteria for service connection for a blood sugar disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Agent Orange Exposure

As an initial matter, the Veteran has alleged that his "prostate problems" as well as his "blood sugar problems" are due to exposure to Agent Orange during Vietnam.  The Veteran's service records show service in Vietnam from March 1969 to May 1970.  Exposure to herbicides is conceded.

Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116 (a)(1).  However, in this case, the Veteran has not been diagnosed with any of the diseases entitled to the Agent Orange presumption under 38 C.F.R. §3.309(e).

Specific to the Veteran's alleged prostate disability, laboratory tests conducted at the Birmingham VAMC in September 2009 showed prostate specific antigens of 0.700 ng/ml with a reference range of 0-10.  However, there has been no diagnosis of a prostate condition.

As for the Veteran's alleged blood sugar disability, laboratory tests conducted at the Birmingham VAMC in September 2009 showed glucose levels at 93 mg/dl within the reference range of 70-110.  In August 2009 the Veteran's fasting glucose was 92 mg/dl with a reference range of 75-110.  He has not been diagnosed with diabetes.

Accordingly, as the Veteran has not been diagnosed with a disability that is subject to presumptive service connection as a result of herbicide exposure, and, the medical evidence of record fails to establish that the Veteran has a current diagnosis for any blood sugar and/or prostate disability, the claim must be denied on a presumptive basis.  The Board will address direct service connection below.

Service Connection, Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For disabilities that are not service-connected under 38 C.F.R. § 3.303 (b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Service Connection, Prostate condition

The Veteran seeks entitlement to service connection for an alleged prostate condition.  Specifically, the Veteran contends that his "prostate problems" are due to Agent Orange exposure during Vietnam.  As will be discussed in more detail, the medical evidence fails to show a diagnosis of a current prostate disability.

The Veteran's August 1968 entrance examination fails to note any prostate condition and the Veteran was found to be qualified for enlistment.  The Veteran's exit examination was conducted in May 1970 and fails to note any prostate condition.  The Veteran was qualified for separation. 

The Veteran's VA outpatient treatment records have been associated with the claims file.  The Veteran's outpatient records are entirely silent as to any diagnoses of a chronic prostate condition or any treatment for prostate related issues.  As stated above, laboratory tests conducted at the Birmingham VAMC in September 2009 showed prostate specific antigens of 0.700 ng/ml with a reference range of 0-10.  An August 2010 problem list includes acute prostatitis.

Private medical records were also submitted by the Veteran and associated with the claims file.  These record include an undated medical examination from Humana Hospital Shoals wherein the examiner notes the Veteran's complaints of "some prostate troubles."  The examiner also notes that he saw the Veteran in December and January and performed lab work.  The lab work failed to reveal anything of concern other than "a urinary problem with bleeding."  In another examination report from Humana Hospital, dated March 1988, a rectal exam revealed a slightly swollen and tender prostate.  A February 2009 discharge summary from Mountain View Hospital includes laboratory study results wherein the Veteran's "executive profile revealed results to be within normal limits with the exception of LDL cholesterol calculation high 103, T-3 uptake high 41, hemoglobin high 17.9, hematocrit high 52.4, ALT high 63."  The records fail to note any prostate related issues or concerns.

The Veteran filed a VA 9 in October 2011 wherein he claims that for the past 12 years he has had "constant infections and problems with my prostate."  The Board has considered the Veteran's lay statements in its review of the medical record; however, as stated above, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability involving the Veteran's prostate.  Further, there is no evidence that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.
In order to prevail on the issue of service connection there must be competent evidence of a current disability.  In September 2009 the Veteran was sent correspondence from VA pursuant to the Veterans Claims Assistance Act wherein the Veteran was informed of what evidence was required to substantiate his prostate disability claim, as well as VA's, respective duties for obtaining evidence.  To date, the Veteran has submitted no medical evidence of a current prostate related disability or identified any outstanding evidence that would establish such.

In sum, the record is absent any medical evidence that establishes that the Veteran has a current prostate disability that is related to service and the claim must therefore be denied.  The evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a prostate disability is denied.

Service Connection, Blood Sugar condition

The Veteran seeks entitlement to service connection for an alleged blood sugar condition.  Specifically, the Veteran contends that his "blood sugar problems" are due to Agent Orange exposure during Vietnam.  As will be discussed in more detail, the medical evidence fails to show a diagnosis of a current blood sugar disability.

The Veteran's August 1968 entrance examination fails to note any blood sugar condition and the Veteran was found to be qualified for enlistment.  The Veteran's exit examination was conducted in May 1970 and fails to note any blood sugar condition.  The Veteran was qualified for separation.

The Veteran's VA outpatient treatment records have been associated with the claims file.  The Veteran's outpatient records are entirely silent as to any diagnoses of a blood sugar condition or any treatment for blood sugar related issues.  As stated above, laboratory tests conducted at the Birmingham VAMC in September 2009 showed glucose levels at 93 mg/dl within the reference range of 70-110.  In August 2009 the Veteran's fasting glucose was 92 mg/dl with a reference range of 75-110.  An August 2010 problem list includes no condition that can be viewed, even liberally, as a blood sugar disability.  He has not been diagnosed with diabetes.

Private medical records were also submitted by the Veteran and associated with the claims file.  These records are entirely silent as to any blood sugar disability.  A February 2009 discharge summary from Mountain View Hospital includes laboratory study results wherein the Veteran's "executive profile revealed results to be within normal limits with the exception of LDL cholesterol calculation high 103, T-3 uptake high 41, hemoglobin high 17.9, hematocrit high 52.4, ALT high 63."  The records fail to note any blood sugar issues or concerns.

The Veteran filed a VA 9 in October 2011 wherein he claims that he has problems with his blood sugar dropping and that he has been diagnosed with hypoglycemia, as a result of Agent Orange.  The Board has considered the Veteran's lay statements in its review of the medical record; however, as stated above, there is no competent  evidence of a current disability or persistent or recurrent symptoms of a disability related to low blood sugar.  Further, there is no evidence that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  Even assuming, arguendo, that the Veteran is in fact hypoglycemic, hypoglycemia is not a disability that is subject to presumptive service connection as a result of herbicide exposure, and there is no competent evidence of record suggesting such a condition would be related to service.

In order to prevail on the issue of service connection there must be competent evidence of a current disability.  In September 2009 the Veteran was sent correspondence from VA pursuant to the Veteran's Claims Assistance Act wherein the Veteran was informed of what evidence was required to substantiate his blood sugar disability claim, as well as VA's, respective duties for obtaining evidence.  To date, the Veteran has submitted no medical evidence of a current blood sugar related disability or identified any outstanding evidence that would establish such.

In sum, the record is absent any medical evidence that establishes that the Veteran has a current blood sugar disability that is related to service and the claim must therefore be denied.  The evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a blood sugar disability is denied.

Duties to Notify and Assist

In this case the Veteran, through his representative, has asserted that VA has not satisfied its duty to assist by failing to provide the Veteran a VA examination that specifically addresses his alleged prostate condition and his blood sugar condition.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

The Veteran has not been afforded a VA examination specifically in connection with the prostate and blood sugar claims being decided because an examination is not warranted in this case.  VA is not required to provide an examination in every case; rather, such assistance is only necessary where the available evidence is insufficient to decide the claim.  See 38 U.S.C. § 5103A (a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 U.S.C. § 5103A (d) (setting forth standards for obtaining a medical examination "when such an examination or opinion is necessary to make a decision on the claim").  Here, the available medical evidence does not show that the Veteran has a current disability related to his prostate or blood sugar, as required under McLendon.  Further, the available evidence contains no indication that additional development would produce the evidence necessary to substantiate either of the Veteran's claims.  Therefore, VA did not have a duty to provide a medical examination or to obtain a medical opinion specific to the aforementioned claims.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) (citing Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  To date, neither the Veteran nor his representative has raised any issues with the duty to notify.


ORDER

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a blood sugar disability is denied.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD.

A review of the record reveals that the Veteran is in receipt of Social Security disability benefits associated with one or more psychiatric disorders.  These records have not been associated with the Veteran's claims file.  As these records may aid the Board in its deciding the current claim on appeal, a remand for the AOJ to attempt to obtain these records is necessary.

In May 2009, a VA psychologist administered testing and diagnosed mild PTSD.  The Veteran then attended a PTSD group from 2009 to 2011.  Recent records, however, show diagnoses of other psychiatric conditions, and not PTSD.  The VA examiner in 2009 concluded the criteria for a PTSD diagnosis were not met.  However, considering the number of years that have passed and the Veteran's combat service, the Board will give him another opportunity for an examination.
Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA medical records from the Florence VAMC and the Birmingham VAMC, including the Shoals clinic, dated from October 2016 to present.

2. Request the Veteran's records from the Social Security Administration.

3.  Only after associating these records with the file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion in order to determine whether any of the Veteran's diagnosed psychological conditions began in service or are otherwise the result of military service.  An examination is only needed if deemed necessary by the VA examiner.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's psychiatric disorder manifested in service or that is otherwise related to his military service.  An opinion should be rendered for each identified psychiatric condition.

4. Then, readjudicate the issue on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


